Appeal by the People from an order of the Supreme Court, Kings County (Patterson, J.), entered February 3, 1993, which granted the defendant’s motion to set aside a jury verdict convicting him of burglary in the second degree.
Ordered that the order is reversed, on the law, the defendant’s motion is denied, the jury verdict is reinstated, and the matter is remitted to the Supreme Court, Kings County, for sentencing.
The evidence adduced at trial established that the defendant was standing near a bus stop outside a house which was being burglarized by two others when one of the residents of that house arrived. The defendant repeatedly questioned her regarding when the next bus was going to come, although she told him to consult the bus schedule. When the burglars fled the house and left the scene, the defendant went with them, and was arrested nearby several minutes later, in their company. Based upon this evidence the jury convicted the defendant of burglary in the second degree as an accessory. Given that the evidence adduced was legally sufficient to support that finding, the trial court erred in setting the verdict aside (see generally, People v Marin, 102 AD2d 14, affd 65 NY2d 741; People v Barnes, 178 AD2d 482). Sullivan, J. P., Rosenblatt, O’Brien and Thompson, JJ., concur.